Exhibit 10.1
 
WARRANT AMENDMENT
 
This WARRANT AMENDMENT (this “Amendment”) is dated as of December 22, 2009 by
and among Lihua International, Inc., a Delaware corporation (the “Company”), and
the investors signatory hereto (each an “Investor”, collectively, the
“Investors”).  Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Securities Purchase Agreement
(as defined below).
 
RECITALS
 
WHEREAS, the Company entered into a securities purchase agreement (the
“Securities Purchase Agreement”), dated as of October 31, 2008 (the “Closing
Date”), pursuant to which the Company conducted a private offering solely to
accredited investors pursuant to Rule 506 of Regulation D of the Securities Act
of 1933, as amended (the “Act”), of its series A preferred stock and warrants;
and
 
WHEREAS, pursuant to Sections 4(d) and (e) of the Series A Warrant to Purchase
Shares of Common Stock of the Company which were delivered to the Investors
pursuant to the Securities Purchase Agreement (the “Series A Warrant”), in the
event the Company issues any additional shares of Common Stock or Common Stock
Equivalents (as defined in the Series A Warrant) at a price per share less than
the exercise price of the Series A Warrant (an “Additional Issuance”), such
exercise price shall be reduced to such lesser price concurrently with the issue
or sale; and
 
WHEREAS, the Company has requested that the Investors amend the Series A Warrant
to delete Sections 4(d), (e) and (f) thereof; and agree that in lieu of such
provisions the holders of the Series A Warrant shall have a right to pre-approve
any Additional Issuance at a price less than the exercise price of the Series A
Warrant then in effect; and


WHEREAS, pursuant to Section 11 of the Series A Warrant, no provision of the
Series A Warrant may be amended without the written consent of the Majority
Holders (as defined in the Series A Warrant); and
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Amendment. Pursuant to Section 11 of the Series A Warrant, the
Majority Holders hereby amend the Series A Warrant, as of the date hereof, by:
 
(a) deleting the text of Section 4(d) and replacing it with the following:
 
“Issuance of Additional Shares of Common Stock and Common Stock Equivalents.
 
Commencing on the Original Issue Date and ending on the two (2) year anniversary
of the Original Issue Date, the Issuer shall not issue any Additional Shares of
Common Stock or, Common Stock Equivalents (whether directly or by assumption in
a merger in which the Issuer is the surviving corporation), at a price per share
less than the Warrant Price then in effect or without consideration, without the
prior written consent of the Majority Holders.”; and
 
(b) deleting Sections 4(e) and (f) in their entirety.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Effect on Transaction Documents.  Except as set forth above the
Transaction Documents and any other documents related thereto, shall remain in
full force and effect and are hereby ratified and confirmed.
 
3.           Governing Law; Jurisdiction. This Amendment shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York.
 
4.           Counterparts. This Amendment may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.
 
5.           Severability. If any provision of this Amendment shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Amendment or
the validity or enforceability of this Amendment in any other jurisdiction.
 


 
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 


 
[SIGNATURE PAGES OF COMPANY TO FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
 

         
LIHUA INTERNATIONAL, INC.
                   
By:
/s/ Zhu Jian Hua
   
Name: Zhu Jian Hua
   
Title: Chief Executive Officer
 











 


 


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
[SIGNATURE PAGES OF INVESTORS TO FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
 

                 
VISION OPPORTUNITY CHINA LP
           
By:
/s/ Adam Benowitz
   
Name:
Adam Benowitz
   
Title:
Authorized Signatory
                   
CMHJ TECHNOLOGY FUND II, L.P.
                   
By:
/s/ Kah Leong Ho
   
Name:
Kah Leong Ho
   
Title:
Director of CMHJ PARTNERS LTD.,
     
GP of CMHJ PARTNERS LP, its GP
 













 
 
 

--------------------------------------------------------------------------------

 